FOR IMMEDIATE RELEASE Exhibit 99.1 CONTACT: Julie Lorigan Senior Vice President, Investor and Media Relations (781) 741-7775 Stacy Berns/Melissa Jaffin – Investor/Media Relations Berns Communications Group (212) 994-4660 TALBOTS REPORTS STRONG THIRD QUARTER 2009 RESULTS -Profitable Third Quarter Exceeds Expectations -Significantly Increased Merchandise Margin -Continued Cost Savings -Comprehensive Financing Solution Launched To Delever Balance Sheet and Accelerate Growth - Hingham, MA, December 8, 2009 The Talbots, Inc. (NYSE:TLB) today reported adjusted third quarter net income from continuing operations, which ended October 31, 2009, of$17.2 million or $0.31 per diluted share, excluding restructuring and impairment charges, compared to last year’s net loss of $12.4 million or $0.23 per share on a comparable basis. On a reported (GAAP) basis, third quarter net income from continuing operations was $15.5 million or $0.28 per diluted share, including restructuring and impairment charges of $1.7 million or $0.03 per share, compared to last year’s net loss from continuing operations of $14.8 million or $0.28 per share for the thirteen week-period ended November 1, 2008, including restructuring and impairment charges of $2.4 million or $0.05 per share. Trudy F.
